Name: Commission Regulation (EC) No 329/2009 of 22 April 2009 amending Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the updating of the list of variables, the frequency of compilation of the statistics and the levels of breakdown and aggregation to be applied to the variables (Text with EEA relevance)
 Type: Regulation
 Subject Matter: economic analysis;  information technology and data processing;  distributive trades;  marketing
 Date Published: nan

 23.4.2009 EN Official Journal of the European Union L 103/3 COMMISSION REGULATION (EC) No 329/2009 of 22 April 2009 amending Council Regulation (EC) No 1165/98 concerning short-term statistics as regards the updating of the list of variables, the frequency of compilation of the statistics and the levels of breakdown and aggregation to be applied to the variables (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1165/98 of 19 May 1998 concerning short term statistics (1) and in particular Article 17, points (b), (d) and (e) thereof, Whereas: (1) Regulation (EC) No 1165/98 established a common framework for the production of short-term Community statistics on the business cycle. The scope of these statistics has been modified by Regulation (EC) No 1893/2006 of the European Parliament and of the Council of 20 December 2006 establishing the statistical classification of economic activities NACE Revision 2 (2). (2) Commission Regulation (EC) No 1503/2006 of 28 September 2006 implementing and amending Council Regulation (EC) No 1165/98 concerning short-term statistics as regards definitions of variables, list of variables and frequency of data compilation (3) provided definitions of variables. (3) Regulation (EC) No 1158/2005 of the European Parliament and of the Council of 6 July 2005 amending Regulation (EC) No 1165/98 (4) introduced feasibility studies on hours worked and gross wages and salaries in retail trade and other services. (4) For the purpose of the monetary policy of the Community, short-term business statistics should be further developed, especially on services. It is therefore necessary to update Regulation (EC) No 1165/98 in areas of particular importance to the study of the business cycle. (5) Regulation (EC) No 1165/98 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (5), HAS ADOPTED THIS REGULATION: Sole Article Annexes C and D to Regulation (EC) No 1165/98 of 19 May 1998 are amended as set out in the Annex to this Regulation. This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 April 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 162, 5.6.1998, p. 1. (2) OJ L 393, 30.12.2006, p. 1. (3) OJ L 281, 12.10.2006, p. 15. (4) OJ L 191, 22.7.2005, p. 1. (5) OJ L 181, 28.6.1989, p. 47. ANNEX 1. Annex C to Regulation (EC) No 1165/98 is amended as follows: (a) In point (c) (List of Variables), paragraph 1, the following variables are inserted in the table: 220 Hours worked 230 Gross wages and salaries (b) In point (d) (Form), paragraph 2 is replaced by the following: 2. The turnover variable (No 120), the volume of sales variable (No 123) and the hours worked variable (No 220) are also to be transmitted in a working-day adjusted form. The transmission of the hours worked variable (No 220) in a working-day adjusted form is requested not later than from 31 March 2015 onwards. Wherever other variables show working-day effects, Member States may also transmit those variables in working-day adjusted form. The list of variables to be transmitted in working-day adjusted form may be amended in accordance with the procedure laid down in Article 18. (c) In point (e) (Reference period), the following variables are inserted in the table: 220 quarter 230 quarter (d) In point (f) (Level of detail), paragraph 1 is replaced by the following: 1. The turnover variable (No 120) and the deflator of sales/volume (No 330/123) are to be transmitted according to the levels of detail defined in paragraphs 2 and 3. The number of persons employed variable (No 210) is to be transmitted according to the levels of detail defined in paragraph 4. The hours worked variable (No 220) and the gross wages and salaries variable (No 230) are to be transmitted according to Division 47 of NACE Rev 2. (e) In point (g) (Deadlines for data transmission), paragraph 3 is replaced by the following: 3. The number of persons employed variable (No 210) shall be transmitted within two months of the end of the reference period. The deadline may be up to 15 days longer for Member States whose turnover in Division 47 of NACE Rev 2. in a given base year represents less than 3 % of the European Community total. The hours worked variable (No 220) and the gross wages and salaries variable (No 230) shall be transmitted within three months of the end of the reference period. (f) In point (i) (First reference year), the following subparagraph is added: The first reference period for the hours worked variable (No 220) and the gross wages and salaries variable (No 230) is not later than the first quarter of 2010 with effect from the introduction of base year 2010 in 2013. 2. Annex D to Regulation (EC) No 1165/98 is amended as follows: (a) In point (c) (List of variables), paragraph 1, the following variables are inserted in the table: 220 Hours worked 230 Gross wages and salaries (b) In point (d) (Form), paragraph 2, the following subparagraph is added: The hours worked variable (No 220) is to be transmitted in a working-day adjusted form not later than from 31 March 2015 onwards. (c) In point (f) (Level of detail), paragraph 2, the following subparagraph is added: The hours worked variable (No 220) and the gross wages and salaries variable (No 230) are to be transmitted according to the following groupings of NACE Rev 2:  Divisions 45 and 46;  Sections H, I and J;  sum of (69, 70.2, 71, 73 and 74);  sum of (78, 79, 80, 81.2 and 82). (d) In point (g) (Deadlines for data transmission), the following variables are inserted in the table: 220 3 months 230 3 months (e) In point (i) (First reference period), the following subparagraph is added: The first reference period for the hours worked variable (No 220) and the gross wages and salaries variable (No 230) is not later than the first quarter of 2010 with effect from the introduction of base year 2010 in 2013.